DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, page 4, filed on October 27, 2021, with respect to applicant’s unintentional failure to provide the Office with a document which is material to the patentability of this application have been fully considered and are persuasive.  The IDS objection has been withdrawn. 
Applicant’s arguments, page 5, filed on October 27, 2021, with respect to lack of antecedent basis have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph rejection of claim 4 has been withdrawn. 
Applicant’s arguments, pages 5 and 6, filed on October 27, 2021, with respect to anticipation by Joshua Allen Dillon have been fully considered but they are not persuasive.  
The arguments merely indicate that a model (not claimed or disclosed) modeling a thermodynamic law (a theory) is allegedly used (the steps used are not claimed) to determine a control strategy (not claimed) to be performed (using steps which are not claimed) by a controller. 
It must be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “based upon an extended irreversible thermodynamic (EIT)/2nd law model”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
It should be emphasized that “apparatus claims must be structurally distinguishable from the prior art.” MPEP 2114.  In In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959), it was held that apparatus claims must be distinguished from prior art in terms of structure rather than function.  In Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), the court held that: “Apparatus claims cover what a device is, not what it does” (emphases in original).  To emphasize the point further, the court added: “An invention need not operate differently than the prior art to be patentable, but need only be different” (emphases in original). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “based on” in claim 1 is a relative term which renders the claim indefinite.  The term “based on
Claim 1-6 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Claim 1 is narrative in form and replete with indefinite language. The structure which goes to make up the device (the claim is directed to a “controller”, which is a structural device) must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device. 
Currently, claim is merely a preamble to the structure recited by claim 5.  Also, said preamble recites a “system” in which said “controller” will be implemented, said system being defined by the use of a “control based upon” a model of a theory for and intended use. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Electro-Mechanical-Thermal Modeling and Stability of Pulsed Power Loads on a DC Network by Joshua Allen Dillon. 
Dillon clearly teaches the Electro-Mechanical-Thermal Modeling and Stability of Pulsed Power Loads on a DC Network, comprising: 

With regards to claim 2, Dillon discloses: 
the EMT system being statically and dynamically stable about an equilibrium point. 
With regards to claim 3, Dillon discloses: 
an exergy potential function being positive definite and wherein a sum of thermodynamic flows is negative definite over a representative cycle in time. 
With regards to claim 4, Dillon discloses: 
a power generator (see Figure 1 in page 8, copied as Figure 3 of this application); 
a power dissipator (see Figure 1 in page 8, copied as Figure 3 of this application); and 
a power storage (see Figure 1 in page 8, copied as Figure 3 of this application). 

With regards to claim 5, Dillon discloses: 
a thermal-sensitive generator providing voltage to a bus (see Figure 1 in page 8, copied as Figure 3 of this application); 
a pulse power load that receives pulse power from the bus to drive the load (see Figure 1 in page 8, copied as Figure 3 of this application); 

a pump connected to the thermal cooling loop to circulate coolant therein (see Figure 1 in page 8, copied as Figure 3 of this application); and 
a permanent magnet DC machine that receives power from the bus to drive the pump (see Figure 1 in page 8, copied as Figure 3 of this application); 
wherein the controller provides sufficient power to the permanent magnet DC machine to cool the generator to prevent temperature overshoot and sag of the bus voltage, yet allow sufficient temperature rise to dampen high frequency fluctuations in the bus voltage. 
With regards to claim 6, Dillon discloses: 
the pulse power load comprising a railgun (see page 2, lines 19-21). 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021.  The examiner can normally be reached on 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han` can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        November 4, 2021